EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 4, please change “the motor oscillating” to --the motor configured to oscillate--.
Claim 1, line 13, please change “the motor oscillating” to --the motor configured to oscillate--.
Claim 1, lines 17-18, please change “the head oscillating with the neck when with motor is engaged” to --the head configured to oscillate with the neck when motor is engaged--.
Claim 11, line 6, please change “the motor oscillating” to --the motor configured to oscillate--.
Claim 11, line 21, please change “the motor oscillating” to --the motor configured to oscillate--.
Claim 11, line 29, please change “the motor drawing air” to --the motor configured to draw air--.
Claim 11, lines 33-34, please change “the head oscillating with the neck when with motor is engaged” to --the head configured to oscillate with the neck when motor is engaged--.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11, the prior art of record does not disclose or suggest a motorized callus remover that includes a head coupled to a neck, the head being hollow and having a collection cavity, a back side of the had having a sleeve aperture extending through to the collection cavity to selectively receive the neck, a bottom side having a plurality of first catch apertures extending through to the collection cavity, a sandpaper sheet coupled to the head, the bottom side of the head and having a plurality of second catch apertures corresponding with the plurality of first catch apertures of the bottom side, in combination with the other claimed elements. 
The closest prior art includes Rhoades (US 2007/0123808A1) that discloses an instrument having a head that includes a pad (220) that may be an abrasive surface having a grit size [0060], a motor [0057], a handle, controls, and a neck. Smith discloses a pedicure assembly including a handle having a plurality of controls, a power source, and a head having a set of abrading heads. Moldawski et al. (US 7,581,545) discloses a dermabrasive device that includes a handle having controls, a power source including a plurality of flex channels, and a head to which an abrasive pad may be coupled. Purifoy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771